Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Xuli Zhang appeals the magistrate judge’s order denying her Fed.R.Civ.P. 60(b) motion to set aside the magistrate judge’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm the magistrate judge’s order. See Zhang v. Regan, No. 1:10-cv-01329-TCB (E.D.Va. Mar. 20, 2012). We deny Zhang’s motion for a remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceeding before a magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).